In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Di Tucci, J.), dated January 9, 1990, which denied their motion for a final order of preclusion and summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendants’ contention, the Supreme Court did not improvidently exercise its discretion in excusing the plaintiff’s approximately two-month delay in complying with the conditional order of preclusion (see, Glen Travel Plaza v *558Anderson Equip. Corp., 122 AD2d 327; Wilenski v Auricchio Monuments, 102 AD2d 824). The plaintiff established a reasonable excuse for her delay (see, Mariani v Fleishman, 160 AD2d 911; Glen Travel Plaza v Anderson Equip. Corp., supra; Heffney v Brookdale Hosp. Ctr., 102 AD2d 842), and the verified bill of particulars indicated the merits of the action (see, Darrell v Yurchuk, 174 AD2d 557). Moreover, the defendants have raised no claim that they were prejudiced by the delay, and there is no indication that the plaintiff intended to abandon the action (see, Darrell v Yurchuk, supra; Caggiano v Ross, 130 AD2d 538). Bracken, J. R, Sullivan, Eiber and Pizzuto, JJ., concur.